The facts in this case are parallel with the case of Prudential Insurance Company v. Westfall, 219 Iowa 1119, 260 N.W. 344, and the questions raised by the appellants here are identical with the questions determined by this court in the cited case. In the cited case the statutory provisions, a construction *Page 1184 
of which are here involved together with the prior decisions of this court, were all under consideration, and after a thorough and extended consideration of the issues involved this court construed the statutes involved and decided the issues presented adversely to the contention of appellants in the case at bar. A repetition of the statements and pronouncements as contained in the opinion in the Prudential Insurance Company case is unnecessary. We are satisfied with and adhere to the determination of the issues as made in the cited case. An affirmance necessarily follows. — Affirmed.
DONEGAN, C.J., and MITCHELL, PARSONS, ALBERT, HAMILTON, STIGER, and RICHARDS, JJ., concur.